United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.M., Appellant
and
DEPARTMENT OF LABOR, MINE SAFETY &
HEALTH ADMINISTRATION, Vacaville, CA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-1422
Issued: January 22, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 18, 2009 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated April 1, 2009. Pursuant to 20 C.F.R. §§ 501.2(c)
and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established any additional injuries as causally related
to his November 26, 2007 employment incident.
FACTUAL HISTORY
On November 29, 2007 appellant, then a 58-year-old inspector, filed a traumatic injury
claim alleging that he sustained a left knee injury on November 26, 2007 when he twisted while
attempting to sit on an airplane. The claim form indicated that appellant did not initially stop
working. An orthopedic surgeon, Dr. Andrew Landis, provided a November 28, 2007 report
with a history of injury and a diagnosis of left knee strain with synovitis.

A magnetic resonance imaging scan dated February 15, 2008 found a tear of the left
lateral meniscus. In a report dated February 25, 2008, Dr. Chao Sun, an occupational medicine
specialist, provided results on examination and diagnosed a torn lateral meniscus.
In a report dated March 4, 2008, Dr. Lawrence Tkach, provided a history of the
employment incident and stated that appellant had left knee pain and swelling for the past three
or four weeks. Dr. Tkach also noted that appellant had a prior left lateral meniscectomy when he
was approximately 20 years old. He provided results on examination and diagnosed: lateral
compartment degenerative arthritis, left knee greater than right; severe patellofemoral arthritis,
left knee; status post lateral meniscectomy, age of 20; questionable residual tear;
chondrocalcinosis of both knees; and right knee degenerative arthritis, nonindustrial. Dr. Tkach
further stated, “I suspect he has been developing arthritis progressively over the years since that
meniscectomy. It sounds like it became more symptomatic in the industrial setting on 11/25/07
[sic].”
On May 9, 2008 the Office accepted the claim for a left knee sprain. By letter dated
May 12, 2008, the Office advised appellant that additional medical evidence was required to
establish any additional left knee conditions as employment related. Appellant submitted May 2
and August 5, 2008 reports from Dr. Tkach providing results on examination.
By decision dated August 25, 2008, the Office found appellant had not submitted
sufficient medical evidence to establish any additional employment-related conditions.
Appellant requested a telephonic hearing before an Office hearing representative, which was
held on January 13, 2009. He submitted a November 18, 2008 report from Dr. Tkach, providing
results on examination and diagnosing severe lateral knee arthritis with chondrocalcinosis and
patellofemoral chondromalacia.
By decision dated April 1, 2009, the hearing representative affirmed the August 25, 2008
decision. The hearing representative found the medical evidence was insufficient to establish
any additional conditions as employment related.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of his or her claim, including that any disability or
specific condition for which compensation is claimed is causally related to the employment
injury.2 In order to establish causal relationship, a physician’s opinion must be based on a
complete factual and medical background, must be one of reasonable medical certainty and must
be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment activities.3

1

5 U.S.C. §§ 8101-8193.

2

Kathryn Haggerty, 45 ECAB 383 (1994); Elaine Pendleton, 40 ECAB 1143 (1989).

3

Gary L. Fowler, 45 ECAB 365 (1994).

2

ANALYSIS
The Office accepted a left knee sprain resulting from the November 26, 2007
employment incident when appellant twisted his knee while attempting to sit on an airplane.
Appellant seeks to establish additional employment-related conditions resulting from the
November 26, 2007 incident. It is, as noted above, his burden of proof to submit rationalized
medical evidence on the issue of causal relationship.
In this case, Dr. Sun diagnosed a lateral meniscus tear, but offered no opinion on causal
relationship with the employment injury. Dr. Tkach provided several diagnoses, including
degenerative arthritis and chondrocalcinosis. He did not, however, provide a rationalized
medical opinion on causal relationship with employment. Dr. Tkach stated that he believed
appellant had been developing arthritis over the years since his prior meniscectomy and it
became “more symptomatic” after the employment injury. To the extent Dr. Tkach is referring
to an employment-related aggravation, he must provide additional explanation and detail
regarding the nature and extent of any aggravation. The medical evidence does not contain an
opinion, based on a complete background, on causal relationship between a diagnosed meniscal
tear, arthritis or other left knee condition and the employment injury, with supporting medical
rationale. It is appellant’s burden of proof, and the Board finds that appellant did not meet his
burden in this case.
CONCLUSION
The Board finds that appellant did not establish any additional left knee conditions as
employment related.

3

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated April 1, 2009 and August 25, 2008 are affirmed.
Issued: January 22, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

